Citation Nr: 1313438	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-42 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for an elevated right hemidiaphragm.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, diagnosed as osteoarthritis of the lumbar spine with degenerative disc disease and compression fracture at L5.

4.  Entitlement to an initial rating in excess of 10 percent for a neurological deficit of the sciatic nerve of the right lower extremity.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to April 2008, in addition to approximately 5 months of active duty prior to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Central Office.  A copy of the transcript of that hearing is of record.  

This case was previously before the Board in November 2012 and was remanded for additional development.  It now returns for further appellate review.





FINDINGS OF FACT

1.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of the issue of entitlement to a higher rating for elevated right hemidiaphragm, rated non-compensable from May 1, 2008.

2.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of the issue of entitlement to a higher rating for degenerative disc disease of the cervical spine, rated noncompensable from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter.

3.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of the issue of entitlement to a higher rating for lumbar spine disability, diagnosed as osteoarthritis of the lumbar spine with degenerative disc disease and compression fracture at L5, rated 10 percent disabling from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter.

4.  On January 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of the issue of entitlement to a higher rating for neurological deficit of the sciatic nerve of the right lower extremity, rated at 10 percent from October 4, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a higher rating for elevated right hemidiaphragm, rated non-compensable from May 1, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a higher rating for degenerative disc disease of the cervical spine, rated noncompensable from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to a higher rating for lumbar spine disability, diagnosed as osteoarthritis of the lumbar spine with degenerative disc disease and compression fracture at L5, rated 10 percent disabling from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to a higher rating for neurological deficit of the sciatic nerve of the right lower extremity, rated at 10 percent from October 4, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, via facsimile received January 29, 2013, and confirmed by letter received February 25, 2013, has withdrawn the appeals of the issues of entitlement to a higher rating for 1) elevated right hemidiaphragm, rated non-compensable from May 1, 2008; 2) degenerative disc disease of the cervical spine, rated noncompensable from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter; 3) lumbar spine disability, diagnosed as osteoarthritis of the lumbar spine with degenerative disc disease and compression fracture at L5, rated 10 percent disabling from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter; and 4) neurological deficit of the sciatic nerve of the right lower extremity, rated at 10 percent from October 4, 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to a higher rating for elevated right hemidiaphragm, rated non-compensable from May 1, 2008, is dismissed.

The appeal of the issue of entitlement to a higher rating for degenerative disc disease of the cervical spine, rated noncompensable from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter, is dismissed.

The appeal of the issue of entitlement to a higher rating for lumbar spine disability, diagnosed as osteoarthritis of the lumbar spine with degenerative disc disease and compression fracture at L5, rated 10 percent disabling from May 1, 2008 to February 4, 2013, and 20 percent disabling thereafter, is dismissed.

The appeal of the issue of entitlement to a higher rating for neurological deficit of the sciatic nerve of the right lower extremity, rated at 10 percent from October 4, 2011, is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


